DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are considered on the merits below.  Claims 1 and 12-14 and 16 are amended.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 FEBRUARY 2021 was filed after the mailing date of the Non-Final Office Action on 21 JANUARY 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see REMARKS, filed 21 APRIL 2021, with respect to the objection to the SPECIFICATION have been fully considered and are persuasive.  The objection of the SPECIFICATION has been withdrawn. 
In regards to the art rejection, the Examiner had previously rejected the independent claims under LUOMA, however the Applicant has amended Claim 1 to further define the invention where the diagnostic analyzer comprising a controller that controls the pipetting mechanism to aspirate a second sample from a second carrier at a third location, different than the second location, and dispense the second sample into a second reaction vessel on the processing carousel, wherein the third location is located outside of the second side of the diagnostic analyzer.  The LUOMA reference teaches a pipetting mechanism, however, the language in the disclosure of the reference wherein the third location is located outside of the second side of the diagnostic analyzer.  LUOMA does not teach of any location outside of the analyzer and all of the processing is contained in the diagnostic system.  
In addition, in regards to independent Claim 12, LUOMA does not teach or suggest the aspiration of a second sample is at second location as required by the claim language.  While LUOMA teaches aspiration occurring in the diagnostic system and some of the method steps including: transporting a carrier, aspirating via a pipetting mechanism of a first sample from a first carrier, dispensing the first sample into a first vessel on the analyzer, aspirating a second sample from a second carrier via the pipetting mechanism, LUOMA does not teach the second location.   LUOMA rather teaches each of an aspiration tray with a sample positioning shelf 132, as shown in FIG. 8.  While more than one sample is sample, each sample that is aspirated is only at that one location on one side of the analyzer, not a second location that is at a second location.  The samples that are aspirated can be from different sample containers in the same carrier, but the containers on the carrier are all aspirated from the same location on the positioning shelf, not at a first side and second side.  There is not teaching or suggesting any other aspirating location or position taught in LUOMA.  
The claims as submitted in the amendments on 21 APRIL 2021 are allowed over the prior art as the claim language is not taught or suggested by LUOMA or any other prior art searched and considered by the Examiner.  
Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797